Name: Commission Regulation (EEC) No 3315/80 of 19 December 1980 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 80No L 345/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3315/80 of 19 December 1980 amending Regulation (EEC) No 1188/77 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1188/77 is hereby amended as follows : 1 . Article 1 (2) is replaced by the following : ' 2 . Member States shall in respect of each 10-day period, not later than 15 days thereafter, communi ­ cate to the Commission the following particulars : (a) for products mentioned under : I. Pigmeat, II . Beef and veal , III . Eggs and poultry, XII . Sheepmeat and goatmeat, in Annex I , imported from non-member coun ­ tries : quantities and statistical value, (b) for products mentioned under (a) in "V. Cereals and Rice" in Annex I , imported from or exported to non-member countries : quantities, (c) for products mentioned under : I. Pigmeat, III . Eggs and poultry, in Annex I, exported to non-member coun ­ tries : quantities and statistical value, (d) for products mentioned under "XIII . Raw tobacco" in Annex I, imported from non ­ member countries : quantities, broken down according to the NIMEXE nomencla ­ ture. Moreover, imports shall be broken down by country of origin and exports by country of destina ­ tion .' 2 . The following Section XIII is added to Annex I : 'XIII  Raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1778 /80 (2 ), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (3 ), as last amended by Regulation (EEC) No 1423/78 (4), and in particular Article 22 thereof, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs (5 ), as amended by Regula ­ tion (EEC) No 368/76 (6), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (7), as amended by Regulation (EEC) No 369/76 (8), and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 1188/77 (9), as last amended by Regulation (EEC) No 2852/80 ( 10), lays down the list of data which must be communicated to the Commission ; Whereas additional information is necessary for the purposes of applying the common agricultural policy in the tobacco, the pigmeat, the eggs and poultrymeat sectors ; whereas Regulation (EEC) No 1188 /77 must accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, CCT heading No Description 24.01 Unmanufactured tobacco ; tobacco refuse ' (') OJ No L 94, 28 . 4. 1970, p. 1 . (2 ) OJ No L 174, 9 . 7. 1980, p. 1 . (3 ) OJ No L 282, 1 . 11 . 1975, p. 1 . ( «) OJ No L 171 , 28 . 6 . 1978 , p. 19 . ( 5 ) OJ No L 282, 1 . 11 . 1975, p. 49 . (*) OJ No L 45, 21 . 2 . 1976, p. 2. ( 7) OJ No L 282 1 . 11 . 1975, p. 77 . ( 8) OJ No L 45, 21 . 2 . 1976, p. 3 . (9) OJ No L 138 , 4 . 6 . 1977, p. 12 . (10 ) OJ No L 296, 5 . 11 . 1980 , p. 13 . Article 2 This Regulation shall enter into force on 1 January 1981 . 20 . 12. 80 Official Journal of the European Communities No L 345/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1980 . For the Commission Finn GUNDELACH Vice-President